 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-86 GEB
11
                                 Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
12                                                     CONTINUE SENTENCING HEARING
                           v.
13                                                     DATE: January 18, 2019
     ABDUL BASIER HASHIMI,                             TIME: 9:00 a.m.
14                                                     COURT: Hon. Garland E. Burrell, Jr.
                                 Defendant.
15

16

17          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

18 defendant Abdul Basier Hashimi, by and through counsel Assistant Federal Defender Douglas J.

19 Beevers, hereby agree and stipulate as follows:

20          The Court set a sentencing hearing for Hashimi to be conducted on January 18, 2019. ECF No.

21 31. The parties jointly request that the Court continue sentencing by two weeks and reset the sentencing

22 hearing for February 1, 2019, at 9:00 a.m. The assigned probation officer has no objection to this two-

23 week continuance of sentencing.

24
     Dated: January 14, 2019                               McGREGOR W. SCOTT
25                                                         United States Attorney
26
                                                     By: /s/ BRIAN A. FOGERTY
27                                                       BRIAN A. FOGERTY
                                                         Assistant United States Attorney
28


      STIPULATION AND [PROPOSED] ORDER                 1
30
 1

 2   Dated: January 14, 2019                               /s/ DOUGLAS J. BEEVERS
                                                           DOUGLAS J. BEEVERS
 3                                                         Counsel for Defendant
                                                           Abdul Basier Hashimi
 4

 5

 6                                                 ORDER

 7         The Court, having received, read, and considered the parties’ stipulation, vacates the sentencing

 8 hearing on January 18, 2019, and reset sentencing for February 1, 2019, at 9:00 a.m.

 9                 IT IS SO ORDERED.
10 Dated: January 15, 2019

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND [PROPOSED] ORDER                 2
30
